[41]               On Application for Rehearing.
[43]   The defendant, Texas and Pacific Railway Company, strenuously urges on application for rehearing that under the facts in the instant case the railroad had made delivery of the shipment of copra before the fire occurred, and that under the terms of the bill of lading all liability of the railroad had ceased. After careful consideration of this contention of defendant, we are of the opinion that the railroad was in possession of the crops, and that a placement for delivery only had been made, for the reason that the copra was still in the cars of the railroad company. If no fire had occurred and the shipment had not been unloaded within the free time, there is no doubt that the consignee would have been liable for tariff charges for storage under the terms of the bill of lading. It is conclusive to us that under this bill of lading, as long as the copra remained in the cars of the railroad, the railroad was to be either a carrier or a warehouseman to the consignee, and, since the free time had not elapsed, it was a carrier under the provisions of the bill of lading. We adhere to our original opinion that the Michigan Central case is controlling here.
[44]   Rehearing denied.
[45]   HAMITER J. adheres to the reasons assigned in his dissenting opinion.